Citation Nr: 0943700	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-09 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the left upper appendage.

3.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper appendage (dominant/major).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel

INTRODUCTION

The appellant served on active duty from July 1985 to July 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that service connection be granted for 
tinnitus and bilateral carpal tunnel syndrome.  She has 
submitted written statements to support her claim.  In these 
statements, she reports that she complained of pain and 
discomfort in her wrists while in service and that she 
experienced tinnitus after being exposed to in-service 
acoustic trauma, e.g., in computer rooms, engines on flight 
lines, etcetera.  

The medical evidence shows that the appellant has been 
diagnosed as having all three disabilities.  However, a VA 
doctor has not been asked to comment on whether any of the 
claimed disorders are related to or caused by or the result 
of the appellant's twenty years of active duty service.  The 
appellant is competent to provide testimony concerning 
factual matters of which she has first hand knowledge (e. g., 
experiencing tingling and pain in the wrists or ringing in 
the ears).  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. 
Cir. 2009).  Here, despite the Veteran's credible report of a 
continuity of symptoms since service, to date she had not 
been afforded a VA examination to assess whether the 
disabilities are related to or had their onset in service.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this instance, the current medical records indicate that 
the appellant now suffers from bilateral carpal tunnel 
syndrome of the upper extremities and from tinnitus.  
Moreover, the appellant performed duties while in the US Navy 
that may have exposed her to loud noises or caused her to 
experience pain and tingling in the hands and wrists that 
would now be indicative of underlying conditions.  Finally, 
the appellant herself has asserted that the three conditions 
are related to her military service.  As such, in accordance 
with McLendon and the VA's duty to assist, the claim will be 
remanded for the purpose of obtaining VA medical opinions 
addressing whether her tinnitus and right and left carpal 
tunnel syndrome conditions are related to or had their onset 
in service. 

Thus, the case is REMANDED to the AMC/RO for the following 
development:

1.  The appellant should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology of any 
right or left hand disability found to be 
present.  The claims folder must be made 
available and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner is requested to opine as 
to whether it is at least as likely as 
not that the Veteran has any a right or 
left hand disability that is related to 
or had its onset in service, to 
specifically include right carpal tunnel 
syndrome and left carpal tunnel syndrome.  
In offering this assessment, the examiner 
must also acknowledge the Veteran's 
report of a continuity of symptomatology 
since service.  The examiner should set 
forth the complete rationale for any 
conclusions in a legible report.

2.  The appellant should be afforded a VA 
audiological examination.  The claims 
folder should be provided to and reviewed 
by the examiner.  All necessary tests 
should be conducted, and the examiner is 
requested to opine as to whether it is at 
least as likely as not that the Veteran 
has tinnitus that is related to or had 
its onset in service.  In offering this 
assessment, the examiner must also 
acknowledge the Veteran's report of a 
continuity of symptomatology since 
service.  The examiner should set forth 
the complete rationale for any 
conclusions in a legible report.

Thereafter, the RO/AMC should readjudicate the claims now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's accredited representative 
should be provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

